Case: 1:14-cv-10150 Document #: 581-54 Filed: 04/29/20 Page 1 of 4 PageID #:31775




                          EXHIBIT 52
        Case: 1:14-cv-10150 Document #: 581-54 Filed: 04/29/20 Page 2 of 4 PageID #:31776
4/24/2018                                                     Actavis   Launches Generic Version   of   Opana®      ER    -
                                                                                                                              AIIergan



                                                                                           •|:·°.•Allergan.


            NEWS SEARCH




      09.12.2013      |   Investors

      Actavis Launches Generic Version of Opana®                        ER



      PARSIPPANY, N.J., Sept. 12, 2013 /PRNewswire/ -- Actavis, Inc. (NYSE:
      ACT) today announced that has launched O×ymorphone Hydrochloride
                                                   it


      Extended-release Tablets, mg, 10 mg, 20 mg, 30 mg and 40 mg.
                                              5




      Actavis' ANDA product             is   the        generic equivalent      to the   previously
      marketed formulation of Endo Health Solutions' Opana ER, which was
      voluntarily withdrawn from sale in 2012. Actavis previously received
      approval for, and is currently marketing, Oxymorphone Hydrochloride
      Extended-release Tablets 7.5 mg and 15 mg. Actavis is currently                                     a


      defendant in    lawsuit filed by Endo alleging that Actavis' Oxymorphone
                           a


      Hydrochloride Extended-release product infringes certain of Endo's
      patents.

      Opana ER is an opioid agonist indicated for the relief of moderate to
      severe pain in patients requiring continuous around-the-clock opioid
      treatment for an extended period of time.

       About Actavis

       Actavis, Inc. (NYSE: ACT) is global, integrated specialty pharmaceutical
                                                        a


       company focused on developing, manufacturing and distributing generic,
       brand and biosimilar products. Actavis has global headquarters
       in Parsippany, New Jersey, USA.


       Operating as Actavis Pharma, Actavis markets generic, branded generic,
       legacy brands and Over-the-Counter (OTC) products in more than 60
       countries. Actavis Specialty Brands is Actavis' global branded specialty
       pharmaceutical business focused in the Urology and Women's
       Health therapeutic categories. Actavis Specialty Brands also has                                    a


       portfolio of five biosimilar products in development in Women's Health and
       Oncology. Actavis Global Operations has more than 30 manufacturing
       and distribution facilities around the world, and includes Anda, Inc., U.S,                             a


       pharmaceutical product distributor.

       For press     release and other company information, visit Actavis' Web                                     site
       at   http://www.actavis.com.
                                                                                                                                         EXHIBIT
       Forward-Looking         Statement




htps://www.allergan.com/news/news/thomson-reuterslactavis-launches-generic-version-of-opana-er                                                     1/3
            Case: 1:14-cv-10150 Document #: 581-54 Filed: 04/29/20 Page 3 of 4 PageID #:31777
'
    4/24/2018                                                    Actavis       Launches Generic Version   of   Opana®   ER   -
                                                                                                                                 Allergan
     i



          Statements contained in this press release that refer to non-historical facts
          are  forward-looking statements that reflect Actavis' current perspective of
          existing information as of the date of this release. is important to note      It


          that Actavis' goals and expectations are not predictions of actual
          performance. Actual results may differ materially from Actavis' current
          expectations depending upon         number of factors, risks and uncertainties
                                                      a


          affecting Actavis' business. These factors include, among others, the
          difficulty of predicting the timing and outcome of the pending patent
          litigation and the possibility that an adverse outcome in such litigation
          could render Actavis liable for substantial damages; the impact of
          competitive products and pricing; the timing and success of product
          launches; difficulties or delays in manufacturing; the availability and pricing
          of third party sourced products and materials; successful compliance
          with FDA and other governmental regulations applicable to Actavis and its
          third party manufacturers' facilities, products and/or businesses; changes
          in the laws and regulations, including Medicare and Medicaid, affecting

          among other things, pricing and reimbursement of pharmaceutical
          products; and such other risks and uncertainties detailed
          in Actavis' periodic public filings with the Securities and Exchange

          Commission, including but not limited to Actavis' Quarterly Report on Form
           10-Q for the quarter ended June 30, 2013 and Actavis' Annual Report on
          Form 10-K for the year ended December 31, 2012. Except as expressly
          required by law, Actavis disclaims any intent or obligation to update these
          forward-looking statements.

           Opana       is   a   registered trademark        of    Endo Pharmaceuticals, Inc.

           CONTACTS: Investors:
                     Lisa DeFrancesco
                     (862) 261-7152

                            Media:
                                Charlie Mayr
                                (862) 261-8030

           (Logo: http://photos.prnewswire.com/p...                        )



           SOURCE Actavis,            Inc.




    https://www.allergan.com/news/news/thomson-reuterslactavis-launches-generic-version-of-opana-er                                         2/3
         Case: 1:14-cv-10150 Document #: 581-54 Filed: 04/29/20 Page 4 of 4 PageID #:31778
4/24/2018                                                  Actavis   Launches Generic Version     of   Opana®   ER   -
                                                                                                                         Allergan




             GLOBAL


      COMPLIANCE            TERMS        PRIVACY        SITEMAP

                                                                                                  AL    ERGAN 2018




https://www.allergan.com/news/news/thomson-reuterslactavis-launches-generic-version-of-opana-er                                     3/3
